      Case 7:19-cr-02120 Document 19 Filed on 11/08/19 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                       November 08, 2019
                               UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              § CRIMINAL ACTION NO. 7:19-CR-2120
                                                 §
MATTHEW LEE SEPULVEDA                            §

                   ORDER GRANTING UNOPPOSED CONTINUANCE

       Came on to be considered Defendant Sepulveda's Motion for Continuance which was

unopposed by the Government, and the Court, after considering same, finds that the failure to

grant the Defendant's Motion for Continuance would likely make a continuation of this

proceeding impossible or result in a miscarriage of justice and, consequently, finds that the ends

of justice served by granting such continuance outweigh the best interest of the public and the

defendant in a speedy trial.

       It is, therefore, ORDERED, ADJUDGED, and DECREED that the unopposed Motion for

Continuance of Defendant Sepulveda is hereby GRANTED, and this case is continued for the

reasons stated above.

       It is further ORDERED that the Final Pretrial (previously set for November 22, 2019) in

this case is hereby reset for January 31, 2020, at 9:00 a.m., and Jury Selection is hereby reset for

February 4, 2020, at 9:30 a.m. in the 9th Floor Courtroom, Bentsen Tower, 1701 West Business

Highway 83, McAllen, Texas.

       SO ORDERED this 8th day of November, 2019, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge


1/1
